Order, so far as appealed from, unanimously modified by increasing the amount of alimony to the defendant for the support and maintenance of herself and the infant issue of the marriage to the sum of sixty-five dollars per week; and by increasing the counsel fee to the sum of - $500, such allowance to cover all disbursements. As so modified the order is affirmed, with twenty dollars costs and disbursements to the appellant. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.